Case 5:18-cv-01123-ODW-RAO Document 27-11 Filed 10/05/18 Page 1 of 2 Page ID #:344




     1
     2
     3
     4
     5
     6
     7
     8
     9                        UNITED STATES DISTRICT COURT
    10                      CENTRAL DISTRICT OF CALIFORNIA
    11 JAMES RUTHERFORD, an individual,            Case No.. 5:18-cv-01123-ODW-RAO
    12
                 Plaintiff,                       [PROPOSED] ORDER DENYING
    13 v.                                         DEFENDANT’S MOTION
    14
       COASTLINE PARTNERS, LLC;                    Date: October 29, 2018
    15 GETTY LEADING, INC., a Delaware             Time: 1:30 p.m.
                                                   Ctrm: 5D
    16 Corporation, and DOES 1-10 inclusive,
                 Defendants.                       Honorable Judge Otis D. Wright, II
    17
    18
    19
    20
    21
    22
    23
    24
              Defendant Coastline Partners, LLC and Getty Leading, Inc.’s (“Defendant”)
    25
    26 Motion to for Partial Summary Judgment (“Motion”) came on for hearing on
    27 October 5, 2018, at 1:30 pm in the above-entitled Court. After considering the
    28                                        1
                         [PROPOSED] ORDER DENYING DEFENDANT’S MOTION
Case 5:18-cv-01123-ODW-RAO Document 27-11 Filed 10/05/18 Page 2 of 2 Page ID #:345




     1 moving and opposing papers, the evidence, and the arguments of counsel, the Court
     2 DENIES Defendant’s motion.
     3
     4 IT IS SO ORDERED.
     5
     6
         DATED:
     7
     8
     9                                      HON. OTIS D. WRIGHT II
    10                                    UNITED STATES DISTRICT COURT JUDGE

    11
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28                                       2
                        [PROPOSED] ORDER DENYING DEFENDANT’S MOTION
